Appeal from a judgment of the Supreme Court (Feldstein, J.), entered September 18, 2008 in Clinton County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner commenced this CPLR article 70 proceeding seeking a writ of habeas corpus, contending that he is being illegally held due to the Division of Parole’s failure to assist with and/or approve housing necessary to facilitate his conditional release. Supreme Court refused to issue the writ and denied petitioner’s application without a hearing. Petitioner now appeals.
We affirm. Entitlement to immediate release from prison, which does not occur until the expiration of an inmate’s sentence, is a prerequisite for habeas corpus relief (see People ex rel. Porter v Napoli, 56 AD3d 830, 831 [2008]). Because petitioner is not entitled to any such immediate release in this case, Supreme Court properly denied petitioner’s application (see People ex rel. Land v State of New York, 54 AD3d 1113 [2008]; People ex rel. Sansalone v Schriver, 252 AD2d 605 [1998]).
*1264Cardona, P.J., Spain, Rose, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed, without costs.